Citation Nr: 1817137	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  09-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty service from March 1965 to February 1968.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine.

In June 2010, the Veteran presented testimony during a Board video conference hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

In November 2011, the Board issued a decision denying service connection service connection for degenerative arthritis of the lumbar spine.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and, in a July 2013 Memorandum Decision, the Court set aside the Board's decision.  In May 2014 the Board remanded the Veteran's claim for further development, specifically to obtain updated VA and private treatment records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 remand directives included instructions that the AOJ should obtain any VA treatment records from the Columbus, Ohio, and Terre Haute, Indiana, VA Medical Centers for the period from 1978 to the present.  Evidence of attempts to obtain these records was to be associated with the appellate record and the AOJ was requested to ascertain whether any records had been retired to an offsite storage facility and to follow the regulatory requirements under 38 C.F.R. § 3.159(c), (e).  The Court has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds further development is required for an adequate determination.

The available records show that VA Forms 10-7131 were completed in September 24, 2015, and in a "To: Whomever it may concern" statement received by the AOJ in March 2016 it was noted that no records could be sent because "[t]his patient is not in the computer system at the Terre Haute CBOC nor the Indianapolis, Indiana[,] VAMC."  The March 2016 statement is unsigned and the authority or responsible agent from whom the statement was issued is not identified.  Although the AOJ noted the receipt of the March 2016 statement in a January 2018 supplemental statement of the case and found the March 1995 medical report with reference to "THC" originated from the U.S. Penitentiary in Terre Haute, Indiana, and not from a VA facility, the Board finds no evidence that the Veteran and his attorney were provided adequate notice as to this matter.

Applicable regulations require that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2017) (emphasis added), see also M21-1, III.iii.1.C.2.l. (Actions Taken When an RO Is Unable to Obtain Relevant VAMC or VR&E Records).  

The regulations also require that if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  For non-Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information:
(i) The identity of the records VA was unable to obtain;
(ii) An explanation of the efforts VA made to obtain the records;
(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and
(iv) A notice that the claimant is ultimately responsible for providing the evidence.
38 C.F.R. § 3.159(e) (emphasis added).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to obtain any VA treatment records from the Columbus, Ohio, and Terre Haute, Indiana, VA Medical Centers for the period from 1978 to the present.  Evidence of the attempts to obtain these records must be associated with the appellate record and the AOJ must ascertain whether any records had been retired to an offsite storage facility.   

The AOJ may conclude that no further efforts are required if an appropriate Federal department or agency advises that the requested records do not exist or the custodian does not have them.  However, in such case the AOJ must provide the claimant with oral or written notice of that fact.  Such notice must contain the following information:
(i) The identity of the records VA was unable to obtain;
(ii) An explanation of the efforts VA made to obtain the records;
(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and
(iv) A notice that the claimant is ultimately responsible for providing the evidence.

2.  Thereafter, the AOJ should address the issue on appeal and conduct additional development as required for an adequate determination.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (201), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


